EXHIBIT 10.2

STOCK OPTION

Granted by

SP BANCORP, INC.

under the

SP BANCORP, INC.

2012 EQUITY INCENTIVE PLAN

This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2012 Equity Incentive Plan (the “Plan”)
of SP Bancorp, Inc. (the “Company”) which are incorporated herein by reference
and made a part hereof, subject to the provisions of this Agreement. A copy of
the Plan has been provided to each person granted a stock option pursuant to the
Plan. The holder of this Option (the “Participant”) hereby accepts this Option,
subject to all the terms and provisions of the Plan and this Agreement, and
agrees that all decisions under and interpretations of the Plan and this
Agreement by the Committee appointed to administer the Plan (“Committee”) or the
Board will be final, binding and conclusive upon the Participant and the
Participant’s heirs, legal representatives, successors and permitted assigns.
Capitalized terms used herein but not defined will have the same meaning as in
the Plan.

 

1. Name of Participant:

 

2. Date of Grant:                                     

 

3. Total number of shares of Company common stock, $0.01 par value per share,
that may be acquired pursuant to this Option:

                     (subject to adjustment pursuant to Section 10 hereof). The
Option will be an Incentive Stock Option to the maximum extent permitted under
the tax laws, which means that up to $100,000 of Options that vest in any one
calendar year will be Incentive Stock Options (based on the exercise price of
the Option).

Example: A participant is granted 15,000 Options that vest in equal installments
of 3,000 Options per year over a 5 year period. The exercise price is $12.50,
which is equal to the fair market value of the stock on the date of grant. Since
$12.50 multiplied by 3,000 (the number of Options that vest each year) is
$36,600.00, all Options that vest each year will be Incentive Stock Options.
Based on a $12.50 exercise price, the maximum number of Options that can vest in
any one year is 8,000 ($100,000 ÷ $12.50 = 8,000.00).

 

4. Exercise price per share: $         

(subject to adjustment pursuant to Section 10 below)

 

5. Expiration Date of Option:                     , 2022, subject to earlier
expiration in the event of Termination of Service.



--------------------------------------------------------------------------------

6. Vesting Schedule. Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.

The Options granted under this Agreement shall vest in five (5) equal annual
installments, with the first installment becoming exercisable on the first
anniversary of the date of grant, or                     , and succeeding
installments on each anniversary thereafter, through                     . To
the extent the Options awarded to me are not equally divisible by “5,” any
excess Options shall vest on                     .

This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Section 2.3, 2.9 and 4.1
of the Plan (in the event of death or Disability or Involuntary Termination of
Employment following a Change in Control).

 

7. Exercise Procedure.

 

  7.1 Delivery of Notice of Exercise of Option. This Option will be exercised in
whole or in part by the Participant’s delivery to the Company of written notice
(the “Notice of Exercise of Option” attached hereto as Exhibit A) setting forth
the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:

 

  (i) by tendering shares of Common Stock valued at Fair Market Value (as
defined in Section 7.2 hereof) as of the day of exercise;

 

  (ii) by irrevocably authorizing a third party, acceptable to the Committee, to
sell shares of Common Stock (or a sufficient portion of the shares) acquired
upon exercise of the Option and to remit to the Company a sufficient portion of
the sale proceeds to pay the entire exercise price and any tax withholding
resulting from such exercise;

 

  (iii) by a “net settlement” of the Option, using a portion of the shares
obtained on exercise in payment of the Exercise Price of the Option.

 

  (iv) by personal, certified or cashier’s check;

 

  (v) by other property deemed acceptable by the Committee; or

 

  (vi) by any combination thereof.

 

  7.2 “Fair Market Value” shall have the meaning set forth in Section 8.1(r) of
the Plan.

 

8. Delivery of Shares.

 

  8.1 Delivery of Shares. Delivery of shares of Common Stock upon the exercise
of this Option will comply with all applicable laws (including the requirements
of the Securities Act) and the applicable requirements of any securities
exchange or similar entity.

 

2



--------------------------------------------------------------------------------

9. Change in Control.

 

  9.1 In the event of the Participant’s Involuntary Termination of Employment
following a Change in Control, all Options held by the Participant, whether or
not exercisable at such time, will become fully exercisable, subject to the
expiration provisions otherwise applicable to the Option.

 

  9.2 A “Change in Control” will be deemed to have occurred as provided in
Section 4.2 of the Plan.

 

10. Adjustment Provisions.

This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.3 of the Plan.

 

11. Termination of Option and Accelerated Vesting.

This Option will terminate upon the expiration date, except as set forth in the
following provisions:

 

  (i) Death. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death. This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one year from the date of death, subject to
termination on the expiration date of this Option, if earlier.

 

  (ii) Disability. This Option will become exercisable as to all shares subject
to an outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one year from the date
of such Termination of Service by reason of Disability, subject to termination
on the Option’s expiration date, if earlier.

 

  (iii) Retirement. If the Participant’s Service terminates due to Retirement
(as defined in Section 8.1(cc) of the Plan, this Option may thereafter be
exercised, to the extent it was exercisable at the time of such termination, for
a period of one year following termination. All unvested Options will be
forfeited.

 

  (iv) Termination for Cause. If the Participant’s Service has been terminated
for Cause, all Options that have not been exercised will expire and be
forfeited.

 

  (v) Other Termination. If the Participant’s Service terminates for any reason
other than due to death, Disability, Retirement, Involuntary Termination
following a Change in Control or Cause, this Option may thereafter be exercised,
to the extent it was exercisable at the time of such termination, for a period
of three months following termination, subject to termination on the Option’s
expiration date, if earlier. All unvested Options will be forfeited.

 

3



--------------------------------------------------------------------------------

  (vi) Incentive Option Treatment. The Incentive Stock Options granted hereunder
are subject to the requirements of Section 421 of the Internal Revenue Code. No
Option will be eligible for treatment as an Incentive Stock Option in the event
such Option is exercised more than three months following Termination of Service
(except in the case of Termination of Service due to death or Disability). In
order to obtain Incentive Stock Option treatment for Options exercised by heirs
or devisees of the Participant, the Participant’s death must have occurred while
the Participant was employed or within three months of Termination of Service.

 

12. Miscellaneous.

 

  12.1 No Option will confer upon the Participant any rights as a stockholder of
the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

 

  12.2 This Agreement may not be amended or otherwise modified unless evidenced
in writing and signed by the Company and the Participant.

 

  12.3 Except as otherwise provided by the Committee, Incentive Stock Options
under the Plan are not transferable except (1) as designated by the Participant
by will or by the laws of descent and distribution, (2) to a trust established
by the Participant, or (3) between spouses incident to a divorce or pursuant to
a domestic relations order, provided, however, that in the case of a transfer
described under (3), the Option will not qualify as an Incentive Stock Option as
of the day of such transfer.

 

  12.4 This Option will be governed by and construed in accordance with the laws
of the State of Texas.

 

  12.5 The granting of this Option does not confer upon the Participant any
right to be retained in the employ of the Company or any subsidiary.

 

  12.6 An Option that is exercised as an Incentive Stock Option is not subject
to ordinary income taxes so long as it is held for the requisite holding period,
e.g., two (2) years from the date of grant of the Option and one (1) year from
the date of exercise, whichever is later. A Non-Qualified Stock Option will be
subject to income tax withholding at the time of exercise. Upon the exercise of
a Non-Statutory Stock Option, the Participant shall have the right to direct the
Company to satisfy the minimum required federal, state and local tax withholding
by reducing the number of shares of Stock subject to the Non-Qualified Stock
Option (without issuance of such shares of Stock to the Stock Option holder) by
a number equal to the quotient of (a) the total minimum amount of required tax
withholding divided by (b) the excess of the Fair Market Value of a share of
Stock on the exercise date over the Exercise Price per share of Stock.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.

 

SP BANCORP, INC.

By:

    Its:    

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2012 Equity
Incentive Plan. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Equity Incentive Plan.

 

PARTICIPANT   

 

5



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF OPTION

(BY EMPLOYEE)

I hereby exercise the stock option (the “Option”) granted to me by SP Bancorp,
Inc. (the “Company”) or its affiliate, subject to all the terms and provisions
set forth in the Stock Option Agreement (the “Agreement”) and the SP Bancorp,
Inc. 2012 Equity Incentive Plan (the “Plan”) referred to therein, and notify you
of my desire to purchase                      shares of common stock of the
Company (“Common Stock”) for a purchase price of $             per share.

I wish to pay the purchase price by (check one or more, as applicable):

[Any payment to be delivered must accompany this Notice of Exercise of Option]

 

  ¨ Cash or personal, certified or cashier’s check in the sum of $            ,
in full/partial payment of the purchase price.

 

  ¨ Stock of the Company with a fair market value of $             in
full/partial payment of the purchase price.*

 

  ¨ A “net settlement” of the Option whereby I direct the Company to withhold a
sufficient number of shares to satisfy the purchase price.

 

  ¨ A check (personal, certified or cashier’s) in the sum of $             and
stock of the Company with a fair market value of $            , in full payment
of the purchase price.*

 

  ¨ Please sell              shares from my Option shares through my broker in
full/partial payment of the purchase price. If my broker requires additional
forms in order to consummate this “broker cashless exercise,” I have included
them with this election.

I understand that after this exercise,              shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.

I hereby represent that it is my intention to acquire these shares for the
following purpose:

 

  ¨ investment

 

  ¨ resale or distribution

Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.

 

Date:                     ,              .            Participant’s signature

 

* If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having been
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGMENT OF RECEIPT OF SHARES

I hereby acknowledge the delivery to me by SP Bancorp, Inc. (the “Company”) or
its affiliate on                     , of stock certificates for
                     shares of common stock of the Company purchased by me
pursuant to the terms and conditions of the Stock Option Agreement and the SP
Bancorp, Inc. 2012 Equity Incentive Plan, as applicable, which shares were
transferred to me on the Company’s stock record books on                     .

 

    Date:                                                          Participant’s
signature

 

7